Exhibit 10.10


Award
Number:                                                                           
Grantee
Name:                                                                           


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _______________, 200__ (the “Date of Grant”), by and between
Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2008 Omnibus
Stock Incentive Plan (the “Plan”).  Where the context permits, references to the
Company or any of its Subsidiaries or Affiliates shall include the successors to
the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock, subject to the terms and conditions set forth in the
Plan and herein, and hereby grants such Restricted Stock.
 
1. Grant of Restricted Stock.  The Company hereby grants to the Grantee
[_______] shares of Restricted Stock (the "Award") on the terms and conditions
set forth in the Award Agreement and as otherwise provided in the Plan.
 
2. Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Restrictions.  Restricted Stock and any interest therein, may not be sold,
transferred, pledged, hypothecated, assigned or otherwise disposed of, except by
will or the laws of descent and distribution, during the Restricted Period.  Any
attempt to dispose of any Restricted Stock in contravention of any such
restrictions (the "Restrictions") shall be null and void and without effect.
 

(b)  
Certificate; Restrictive Legend.  The Grantee agrees that shares of Restricted
Stock ("Shares") may be issued to Grantee in book-entry form on the Company's
stock ledger until such time as the Restrictions may lapse, at which time the
Company may deposit such Shares with an online broker or other service provider
contracted by the Company for such purpose.  The Company may also issue
certificates representing Restricted Stock prior to the lapse of Restrictions,
provided that any certificate issued for Restricted Stock prior to the lapse of
any outstanding Restrictions relating thereto shall be inscribed with the
following legend:
 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE "RESTRICTIONS"), CONTAINED IN THE KINETIC CONCEPTS, INC. 2008
OMNIBUS INCENTIVE  PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID
AND WITHOUT EFFECT.
 
(c)  
Rights as a Shareholder.  Subject to the restrictions set forth in the Plan and
the Award Agreement, including the Restrictions set forth in Paragraphs 2(a) and
2(d), during the Restricted Period, the Grantee shall possess all incidents of
ownership with respect to the Restricted Stock granted hereunder, including the
right to receive dividends with respect to such Restricted Stock (provided
however, that any dividends paid in property other than cash shall be subject to
the same restrictions that apply to the underlying Restricted Stock) and the
right to vote such Restricted Stock.
 

(d)  
Lapse of Restrictions.  Except as may otherwise be provided herein, the
Restrictions on transfer set forth in Paragraph 2(a) shall lapse subject to the
terms and conditions and in the manner set forth in Appendix A attached
hereto.  Unless otherwise provided on Appendix A, if Restrictions have not
lapsed on any Shares at such time or times and/or upon the occurrence of the
events specified in Appendix A, then the Grantee shall immediately forfeit any
rights to those Shares with respect to which such Restrictions have not lapsed
and shall have no further rights thereto.
 

Promptly after each lapse of Restrictions relating to the Restricted Stock, and
provided that the Grantee shall have complied with his or her obligations under
Paragraph 2(f) hereof, the Company may either (i) issue to the Grantee or the
Grantee's personal representative a stock certificate representing a number of
Shares equal to the number with respect to which such Restrictions have lapsed,
free of the restrictive legend described in Paragraph 2(b), or (ii) deposit
Shares equal to the number with respect to which such Restrictions have lapsed
with an online broker or other service provider contracted by the Company for
such purpose.  If certificates representing such Restricted Stock shall have
theretofore been delivered to the Grantee, such certificates shall be returned
to the Company, complete with any necessary signatures or instruments of
transfer prior to the issuance by the Company of such unlegended Shares.


(e)  
Effect of Termination of Employment or Service; or Change in Control.
 

(i)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates terminates for any reason, other than by reason of Grantee’s
death or Disability, during the Restricted Period, the Grantee shall immediately
forfeit any rights to the Shares with respect to which the Restrictions have not
lapsed and shall have no further rights thereto.
 

(ii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates terminates by reason of Grantee’s death or Disability during the
Restricted Period, with respect to Restrictions that lapse based on the passage
on time, the Restrictions on all outstanding Restricted Stock with respect to
which the Restrictions have not lapsed shall immediately lapse and, with respect
to Restrictions that lapse based on attainment of specified performance
conditions, the Restrictions on all outstanding Restricted Stock with respect to
which the Restrictions have not lapsed shall immediately lapse as if the target
performance goals were met.
 

(iii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Affiliates is terminated by the Company other than for Cause within 24
months following a Change in Control, with respect to Restrictions that lapse
based on the passage on time, the Restrictions on all outstanding Restricted
Stock with respect to which the Restrictions have not lapsed shall immediately
lapse and, with respect to Restrictions that lapse based on attainment of
specified performance conditions, the Restrictions on all outstanding Restricted
Stock with respect to which the Restrictions have not lapsed shall immediately
lapse as if the target performance goals were met.
 

(f)  
Taxes.  Pursuant to Section 13(d) of the Plan, the Company has the right to
require the Grantee to remit to the Company  in cash an amount sufficient to
satisfy any federal, state and local tax withholding requirements related to the
Award.  With the approval of the Administrator, the Grantee may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Stock or by delivering shares of Stock, in each case, having a value
equal to the aggregate required minimum tax withholding to be collected by the
Company  Such shares of Stock shall be valued at their Fair Market Value on the
date on which the amount of tax to be withheld is determined. Fractional share
amounts shall be settled in cash.
 

The Grantee shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Code.
 
3. Adjustments.  The Award and all rights and obligations under the Award
Agreement are subject to Section 3 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date that it is personally delivered or, whether actually
received or not, on the third business day after mailing or 24 hours after
transmission by facsimile to the respective parties named below.
 
 
If to the Company:

 
Kinetic Concepts, Inc.
Attn.:  Chief Financial Officer
8023 Vantage Drive
San Antonio, TX  78230
 
Phone:  (210) 255-6494
Fax:  (210) 255-6997



 
If to the Grantee:

 
[Name of Grantee]  ________________________________________
 
[Address]  ________________________________________________
 
Facsimile: ________________________________________________



Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
 
(a) Shares shall not be issued pursuant to the Award granted hereunder unless
the issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  The
Company shall be under no obligation to effect the registration pursuant to the
Securities Act of 1933, as amended, of any interests in the Plan or any Shares
to be issued hereunder or to effect similar compliance under any state laws.
 
(b) All certificates for Shares delivered under the Plan shall be subject to
such stock-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock may then be
listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.
 
6. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares underlying the Award by any holder thereof in
violation of the provisions of the Award Agreement, the Plan or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any such Shares on its books nor will any such Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
7. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
8. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.
 
9. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and the Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise) and the term “Paragraph” shall refer to a provision of the Award
Agreement.
 
10. Amendments.  The Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.
 
11. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Award, the Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or Affiliate thereof for any period of time or at any specific rate
of compensation.
 
12. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.
 
13. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
14. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.
 
15. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and the Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.


[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement on the day and year first above written.
 
 
KINETIC CONCEPTS, INC.



 
By:  _________________________________________
 
Name: _______________________________________
 
Title: ________________________________________





GRANTEE



 
Signature:  ____________________________________
 
Name:  _______________________________________
 
Address:  _____________________________________
 
______________________________________
 
Telephone No.:  ________________________________
 
Social Security No.:  ____________________________
   





 
DATE OF
GRANT
 
 
NUMBER OF SHARES OF
RESTRICTED STOCK
   



SEE APPENDIX A FOR SCHEDULE OF LAPSE OF RESTRICTIONS.

